—Judgment, Supreme Court, New York County (Richard Andrias, J., at speedy trial motion; Joan Sudolnik, J., at jury trial and sentence), rendered January 30, 1996, convicting defendant of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s credibility determinations.
*169Defendant’s speedy trial motion was properly denied. The sole period at issue, although prior to arraignment, was, under the circumstances, a period of postreadiness delay (see, People v Goss, 87 NY2d 792) attributable solely to defendant’s failure to appear. In any event, during this period defendant’s location was unknown because he was intent upon avoiding prosecution, and this period was therefore excludable under the then-applicable version of CPL 30.30 (4) (c) regardless of whether or not the People exercised due diligence in attempting to locate him (see, People v Sigismundi, 89 NY2d 587). Moreover, investigators made a concerted attempt to track down defendant and were not compelled to search for him indefinitely (see, People v Marrin, 187 AD2d 284, 286, lv denied 81 NY2d 843).
The contemporaneous uncharged drug sale was clearly relevant to the issues presented at trial (People v Pressley, 216 AD2d 202, lv denied 86 NY2d 800) and defendant was not prejudiced by the People’s failure to seek an advance ruling on its admissibility (People v Cox, 246 AD2d 362).
On the existing record, which defendant has not sought to amplify by way of a CPL 440.10 motion (see, People v Love, 57 NY2d 998), we conclude that defendant received effective assistance of counsel (People v Hobot, 84 NY2d 1021, 1024; People v Baldi, 54 NY2d 137).
We have considered defendant’s remaining arguments and find them to be without merit. Concur — Milonas, J. P., Nardelli, Wallach and Saxe, JJ.